Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-10, 12-16, and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamasaki (US 20160181885).

As to claim 1, Yamasaki teaches:
1. An electric motor (title & figure 3) configured for mounting within a hole formed in a vehicle transmission housing to turn an impeller (not shown) of a pump internal to the transmission housing, the electric motor (the motor of Yamasaki is more than capable of being mounted to a vehicle through a hole via holes 115 and turning an 
a stator assembly 12; 
a rotor assembly 151 for rotating inside the stator assembly, the rotor assembly including a shaft 16; 
a magnet 18 mounted on the shaft of the rotor assembly; 
a printed circuit board 41; a magnetic sensor 55 mounted on the printed circuit board; and 
an overmold assembly 20 & 70 having a membrane 20 disposed between the magnet and the magnetic sensor such that the magnetic sensor can sense the angular position of the magnet through the membrane.

    PNG
    media_image1.png
    814
    739
    media_image1.png
    Greyscale



3. The electric motor of claim 1, wherein the overmold assembly has a groove 237 formed in a top raised edge surrounding the membrane, and wherein the electric motor further comprises: a seal (adhesive) positioned in the groove; and a cover 70 mounted to the top of the overmold assembly to provide a sealed chamber therebetween in which the printed circuit board is mounted.

As to claim 4/1, Yamasaki teaches:
4. The electric motor of claim 1, wherein the stator includes an opening (to house rotor) and the overmold assembly comprises an opening 222 aligned with the opening of the stator assembly for receiving the rotor assembly.

As to claim 5/4, Yamasaki teaches:
5. The electric motor of claim 4 and further comprising a cap 211 for engaging the overmold assembly around the opening such that the rotor assembly is secured inside the overmold assembly.

As to claim 6/1, Yamasaki teaches:
6. The electric motor of claim 1, wherein the overmold assembly includes a connection port 76 & 77 for electrical connection to a plurality of connector terminals 14 extending from the printed circuit board.

As to claim 7/1, Yamasaki teaches:


As to claim 8/1, Yamasaki teaches:
8. The electric motor of claim 1, wherein the membrane includes a plurality of apertures 224 for receiving motor connectors 14 that extend from the stator assembly to the printed circuit board, and wherein the membrane is sealed around the motor connectors that extend through the plurality of apertures.

As to claim 9, Yamasaki teaches:
9. An electric motor (figure above) (the motor of Yamasaki is more than capable of being mounted to a vehicle through a hole via holes 115 and turning an impeller which is not shown due to the extension of the shaft and mounting holes 115 on the frame 114) comprising: 
an overmold assembly 20 & 70 having a membrane 20 at one end and an opening at an opposite end, the opening extending through the overmold assembly up to the membrane; 
a stator assembly 12disposed in the opening of the overmold assembly, the stator assembly including a stator opening (to house the rotor); 
a rotor assembly 151 for rotating inside the opening of the stator assembly, the rotor assembly including a shaft 16; 
a magnet 18mounted on the shaft of the rotor assembly; 

a printed circuit board 41 mounted in the sealed chamber; and 
a magnetic sensor 55 mounted on the printed circuit board in a position juxtaposed to the magnet with the membrane in between such that the magnetic sensor can sense the angular position of the magnet through the membrane.

As to claim 10/9, Yamasaki teaches:
10. The electric motor of claim 9, wherein the overmold assembly has a groove 237 formed in a top raised edge surrounding the membrane, and wherein the electric motor further comprises a seal (adhesive) positioned in the groove to seal the cover to the overmold assembly.



As to claim 12/9, Yamasaki teaches:
12. The electric motor of claim 9 and further comprising a cap 211 for engaging the overmold assembly around the opening such that the rotor assembly is secured inside the overmold assembly.

As to claim 13/9, Yamasaki teaches:


As to claim 14/9, Yamasaki teaches:
14. The electric motor of claim 9, wherein the rotor assembly includes a shaft 16 and first and second bearings 166 & 167 disposed at either end of the shaft.

As to claim 15/9, Yamasaki teaches:
15. The electric motor of claim 9, wherein the membrane includes a plurality of apertures 224 for receiving motor connectors 14 that extend from the stator assembly to the printed circuit board, and wherein the membrane is sealed around the motor connectors that extend through the plurality of apertures.

As to claim 16, Yamasaki teaches:
16. An electric motor (title & figure 3) (the motor of Yamasaki is more than capable of being mounted to a vehicle through a hole via holes 115 and turning an impeller which is not shown due to the extension of the shaft and mounting holes 115 on the frame 114) comprising: 
an overmold assembly 20 & 70 having a membrane 20 at one end and an opening 37 at an opposite end, the opening extending through the overmold assembly up to the membrane, wherein the overmold assembly has a groove 237 formed in a top raised edge surrounding the membrane; 

a cover 70 mounted to the overmold assembly to provide a sealed chamber between the cap and the membrane; 
a printed circuit board 41 mounted in the sealed chamber; 
a stator assembly 12 disposed in the opening of the overmold assembly and electrically coupled to the printed circuit board through sealed apertures formed through the membrane, the stator assembly including a stator opening (to house the rotor); 
a rotor assembly 151  for rotating inside the opening of the stator assembly, the rotor assembly including a shaft 16; 
a magnet 18 mounted on the shaft of the rotor assembly; and 
a magnetic sensor 55 mounted on the printed circuit board in a position juxtaposed to the magnet with the membrane in between such that the magnetic sensor can sense the angular position of the magnet through the membrane.

As to claim 18/16, Yamasaki teaches:
18. The electric motor of claim 16 and further comprising a cap 73 for engaging the overmold assembly around the opening such that the rotor assembly is secured inside the overmold assembly.

As to claim 19/16, Yamasaki teaches:


As to claim 20/16, Yamasaki teaches:
20. The electric motor of claim 16, wherein the rotor assembly includes a shaft 16 and first and second bearings 166 & 167 disposed at either end of the shaft.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 11 & 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamasaki in view of Hotori et al. (US 20160156246).

As to claim 2/1, Yamasaki has been discussed above, re claim 1; but does not teach that the shaft has an axis of rotation and the magnet has a south pole and a north pole, the south pole of the magnet being located on one side of the axis of rotation and the north pole being located on an opposite side of the axis of rotation.
Hotori et al. teach that the shaft 31 has an axis of rotation and the magnet 73b has a south pole and a north pole (para 0087 2nd sentence), the south pole of the 

    PNG
    media_image2.png
    223
    753
    media_image2.png
    Greyscale

Consequently, it would have been obvious to a person having ordionary skill in the art before the invention was effectively filed to modify the invention of Yamasaki so that the shaft has an axis of rotation and the magnet has a south pole and a north pole, the south pole of the magnet being located on one side of the axis of rotation and the north pole being located on an opposite side of the axis of rotation to detect the position of the rotor.

As to claim 11/9, Yamasaki has been discussed above, re claim 9; but does not teach that the shaft has an axis of rotation and the magnet has a south pole and a north pole, the south pole of the magnet being located on one side of the axis of rotation and the north pole being located on an opposite side of the axis of rotation.
Hotori et al. teach that the shaft 31 has an axis of rotation and the magnet 73b has a south pole and a north pole (para 0087 2nd sentence), the south pole of the magnet being located on one side of the axis of rotation and the north pole being located on an opposite side of the axis of rotation to detect the position of the rotor.

    PNG
    media_image2.png
    223
    753
    media_image2.png
    Greyscale

Consequently, it would have been obvious to a person having ordionary skill in the art before the invention was effectively filed to modify the invention of Yamasaki so that the shaft has an axis of rotation and the magnet has a south pole and a north pole, the south pole of the magnet being located on one side of the axis of rotation and the north pole being located on an opposite side of the axis of rotation to detect the position of the rotor.

As to claim 17/16, Yamasaki has been discussed above, re claim 16; but does not teach that the shaft has an axis of rotation and the magnet has a south pole and a north pole, the south pole of the magnet being located on one side of the axis of rotation and the north pole being located on an opposite side of the axis of rotation.
Hotori et al. teach that the shaft 31 has an axis of rotation and the magnet 73b has a south pole and a north pole (para 0087 2nd sentence), the south pole of the magnet being located on one side of the axis of rotation and the north pole being located on an opposite side of the axis of rotation to detect the position of the rotor.

    PNG
    media_image2.png
    223
    753
    media_image2.png
    Greyscale

Consequently, it would have been obvious to a person having ordionary skill in the art before the invention was effectively filed to modify the invention of Yamasaki so that the shaft has an axis of rotation and the magnet has a south pole and a north pole, the south pole of the magnet being located on one side of the axis of rotation and the north pole being located on an opposite side of the axis of rotation to detect the position of the rotor.

Allowable Subject Matter
Claims 21-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRANCE L KENERLY whose telephone number is (571)270-7851.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/TERRANCE L KENERLY/Primary Examiner, Art Unit 2832